Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60431-CIV-WPD

  TERNITZ ENTERPRISES LIMITED,
  a British Virgin Islands corporation,

        Plaintiff,

  vs.

  BOMBARDIER, INC., d/b/a
  BOMBARDIER AEROSPACE CORP.
  a foreign corporation,

        Defendant.
  _______________________________________/

   MOTION TO DISMISS FOR FAILURE TO JOIN THE CONTRACTING PARTY
     AND TO STATE CLAIMS FOR ORAL CONTRACT AND NEGLIGENCE

        Ternitz      Enterprises   Ltd.   (“Ternitz”)   pleads   that   Bombardier,   Inc.

  (“Bombardier”) failed to fix its plane, suing in two counts for breach of oral

  contract and negligence. Its complaint alleges business damages only (“costs of

  repairs,” “holdover rent” and “frustration of return of the Aircraft to the lessor,”

  Compl. ¶¶ 12, 22).

        Under Fed. R. Civ. P. 12(b)(6), 12(b)(7) and 12(e), the complaint should be

  dismissed with leave to amend the contract count with a more definite statement

  and/or join the right defendant. As discussed below, Ternitz sued the wrong

  corporate affiliate; the count for breach of oral contract is precluded by Ternitz’s

  written contract for the same plane repairs; and Florida’s independent tort

  doctrine bars the negligence count.
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 2 of 8



  I.    Indispensible Party Missing.

        Ternitz never dealt with the defendant, Bombardier, Inc. The company

  that fixed Ternitz’s plane was a Bombardier affiliate, Learjet Inc. d/b/a

  Bombardier Aircraft Services (“Learjet”), which is evident from Ternitz’s written

  agreement about the same repairs, excerpted here as Exhibit A. 1

        Under Fed. R. Civ. P. 12(b)(7), dismissal is required for “failure to join a

  party under Rule 19.” Rule 19(a)(1), in turn, requires joinder of a party for

  several reasons, each of which applies here, including that:

        (A)   “in that [party’s] absence, the court cannot accord complete relief
              among existing parties;” and

        (B)   “disposing of the action in the [party’s] absence may … leave an
              existing party subject to a substantial risk of incurring double …
              obligations because of the interest.”

  Fed. R. Civ. P. 19(a)(1)(A), (B)(ii). In such case, “the court must order that the

  person be made a party.” Fed. R. Civ. P. 19(a)(2).

        “[A] contracting party is the paradigm of an indispensable party” for

  contract claims. 2 For instance, at trial of the oral contract count, counsel for



  1 Including attachments, technical reference materials and maintenance logs,
  the entire written agreement between the parties is over 3000 pages.
  Accordingly, Exhibit A contains excerpts assembled for purposes of this motion.

  2 Spear Group, Inc. v. Fla. Power & Light, 2014 WL 272724, *4 (S.D. Fla. Jan. 23
  2014) (Hurley, J.) (quoting Travelers Indem. Co. v. Household Int'l, Inc., 775 F.
  Supp. 518, 527 (D. Conn. 1991) and also observing that “in breach of contract
  actions … all parties to the contract are deemed necessary ones to the litigation”).
  See also, Raak Technologies, Inc. v. Marx Cryptotech, LP, 2016 WL 9453797, *1
  (N.D. Ga. March 3, 2016) (ordering plaintiff to join a contracting party); T.C.
  Multifoods, Inc. v. Simon Prop. Grp., Inc., 2011 WL 13225183, at *2 (S.D. Fla.
  June 8, 2011) (Lynch, M.J.) (same), report and recommendation adopted, 2011
  WL 13225184 (S.D. Fla. July 1, 2011) (Graham, J.).


                                           2
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 3 of 8



  Bombardier would be duty-bound to assert that Learjet, not Bombardier, was

  the contracting party.      “If the jury believes the … Defendant[’s] arguments,

  Plaintiff will not be accorded complete relief if [Learjet] is not present at the

  trial.” 3 This is the quintessence of an indispensable party. Thus, if Ternitz loses

  its oral contract case against Bombardier, if not yet barred by limitations, it

  surely would seek a second bite at the apple by suing non-party Learjet for

  breach of its written contract. 4 Such inefficiency would contradict “the interest

  of the courts and the public in complete, consistent, and efficient settlement of

  controversies” embodied in Rule 19. 5

          Accordingly, Ternitz’s failure to join the counterparty to its written contract

  about the same airplane repairs, requires dismissal under Rule 12(b)(7) with

  leave to amend to substitute Learjet for Bombardier.




  3STI Oilfield Servs., Inc. v. Access Midstream Partners, L.P., 2018 WL 30776739,
  *4 (M.D. Pa. June 21, 2018).

  4 See, e.g., Tulepan v. Roberts, 2015 WL 235411, *17 (S.D. Fla. Jan. 16, 2015)
  (Middlebrooks, J.) (reasoning that “the absent contract-party has a legally
  protected interest in the outcome of the litigation” and “non-joinder of a contract-
  party would undermine the court's ability to render complete relief among
  existing parties, since the absent party would not be bound by the court's
  judgment on the challenged contract”).

  5   Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 110 (1968).



                                             3
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 4 of 8



  II.   Oral Contract.

        According to the complaint, at some point between March and May 2019,

  some unidentified representatives of each party “entered into an oral contract …

  to bring the Aircraft back to service.” Compl. ¶¶ 8, 9, 11. Ternitz does not say

  who struck this deal, what the terms were (e.g., what was broken, cost, time) or

  why its $50 million passenger plane was being fixed on a handshake.

        Perhaps this is because the Ternitz had a signed, written contract. 6 While

  it is difficult to decipher the shorthand, informal abbreviations in Paragraph 11

  of the complaint, it appears that each of the things Ternitz complains about is

  referenced in the written contract between Ternitz and Learjet (excerpted at

  Exhibit A, hereto):

              Subpara. of     Quoted allegation           Exhibit A
              Compl. ¶11                                   pages
                  a       R/H windshield heat              19, 20
                          INOP CAS message
                  b       On prior to departure in           22
                          FLL, cleared then
                          returned in flight
                  c       #3 IRS inop                     3, 4, 18,
                                                           20, 21
                    d        R/H cockpit side window      3, 7, 19
                             delamination at aft edge
                    e        Verify correct operations     21, 22
                             of all cabin seats



  6 See Exhibit A. When the contract is “a document central to the complaint that
  the defense appends to its motion to dismiss [it] is also properly considered,
  provided that its contents are not in dispute.” Harris v. Ivax Corp., 182 F.3d 799,
  802 n.2 (11th Cir. 1999); see also Perez v. Get Me, Corp., 2012 WL 4760566, at
  *1 (S.D. Fla. Oct. 2, 2012) (King, J.) (considering a written contract attached to
  Rule 12(c) motion in dismissing statutory employment claims “[b]ecause an
  express contract exists between the parties”).



                                          4
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 5 of 8



                     f        Lower camera down view          2, 29
                              zoom INOP
                     g        Baggage and Aft Lav              33
                              light INOP
                    h         Pilot seat recline not         20, 21
                              functioning properly
                     i        Co-pilot Seat tracking            3
                              lock, verify correct
                              operation
                     j        Raft storage door under          20
                              divan does not latch
                    k         Nose steering "jumpy"           4, 18

        If Ternitz is somehow alleging that it had an oral contract with Bombardier

  entirely independent from its written agreement with Learjet, under Fed. R. Civ.

  P. 12(e) it ought to explain how with a modicum of detail so we can fairly answer

  his allegations 7 and, if the case proceeds, conduct focused discovery. 8        That

  written agreement contains a host of terms that could well affect the outcome of

  this dispute. Among other things, Ternitz’s pre-purchase examination form and

  its related aircraft work order (which expressly converts the former into a




  7 See, e.g., Santiago v. NSI Ins. Group, Inc., 2005 WL 815856, at *3 (S.D. Fla. Dec.
  20, 2005) (Gold, J.) (requiring a more definite statement for breach of oral
  contract claim, because, “whether intentionally vague or not … the true speaker
  is not identified,” citing a federal case requiring more definite pleading for an oral
  contract claim that “lacked facts concerning the time and place of agreement”).

  8 See generally, Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127 (11th Cir.
  2014) (bemoaning the “discovery goat rodeo” created by “shotgun pleadings,” and
  advising that in such case, “[a] defendant … should move the district court to
  dismiss … or for a more definite statement … on the ground that the complaint
  provides it with insufficient notice to enable it to file an answer”); Kercher v.
  Carnival Corp., 2019 WL 1723565, *2 n.1 (S.D. Fla. Apr. 18, 2019) (Scola, J.)
  (“counsel should consider that the pleadings frame the issues for discovery,
  motion practice, and, ultimately, for the jury”) (citation and quotation marks
  omitted).



                                            5
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 6 of 8



  “binding and enforceable agreement”) contain merger clauses 9 that trump prior

  oral contracts and bar oral modification. 10 Accordingly, under Fed. R. Civ. P.

  12(b)(6) and 12(e), Count I for oral contract should be dismissed for failure to

  state a claim.




  9 See Pre-Purchase Examination Terms & Conditions (Ex. A:14), Arts. 10.1 (“This
  Agreement … supersedes any other previous or contemporaneous oral …
  agreement), 10.2 (“This Agreement shall not be varied except in writing signed
  by both parties.”); Bombardier Aircraft Service Center Work Order Terms and
  Conditions (Ex. A:16), § 18 (This Agreement shall not be varied except in writing
  signed by both of the parties.”). See also Pre-Purchase Examination
  Acknowledgement of Proposal (Ex. A:11) (“This Proposal, with your
  acknowledgment signature, is not a binding agreement … until your acceptance
  and execution of the related aircraft work order … at which time this Proposal ...
  shall become a binding and enforceable agreement.”).

  10 See generally, West Coast Investors, LLC v. D.R. Horton, Inc., 2020 WL 533988,
  *2 (S.D. Fla. Feb. 3, 2020) (Rosenberg, J.) (dismissing claim based on “reliance
  on a prior oral representation” in light of written contract’s merger clause); World-
  Class Talent Experience, Inc. v. Giordano, __ So.3d __, 2020 WL 1163100, *2 (Fla.
  4th DCA March 11, 2020) (enforcing merger clause against “evidence of
  [plaintiff’s] alleged promise”).



                                           6
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 7 of 8



  III.   Negligence.

         Florida’s 11 “independent tort doctrine” means that a party cannot sue for

  negligence based on the same allegations constituting breach of its contract.12

  Here, Ternitz pleads the same 11 problems as the basis for both its contract and

  tort counts. See Compl. ¶¶11(a)-(k); ¶15 (incorporating ¶11 into the contract

  count); ¶20 (incorporating ¶11 into the tort count). Logically, the independent

  tort doctrine precludes the tort count. Regardless of whether there was an oral

  or written contract, Count II sounding in tort must be dismissed with prejudice.




  11 Ternitz’s contract selects Florida law. See Pre-Purchase Examination Terms &
  Conditions (Ex. A:14), Art. 7 (selecting “the laws of the state in which the BAS
  facility that is performing the work is located”); Bombardier Aircraft Service
  Center Work Order Terms and Conditions (Ex. A:16), § 12 (selecting “the laws of
  the state in which the BAS facility is located that is performing the work”); Compl.
  ¶ 9 (alleging that defendant performed “service at the Bombardier service center
  at Fort Lauderdale-Hollywood International Airport”).

  12 See Perez v. Scottsdale Ins. Co., 2019 WL 5457746, at *3 (S.D. Fla. Oct. 24,
  2019) (Scola, J.) (dismissing fraud claims “inextricably intertwined” with the
  alleged breach of contract”); Temurian v. Piccolo, 2019 WL 1763022, at *7-8 (S.D.
  Fla. Apr. 22, 2019) (Bloom, J.) (same); Dorvil v. Nationstar Mortg. LLC, 2019 WL
  1992932, at *17 (S.D. Fla. Mar. 26, 2019) (Martinez, J.) (applying the doctrine
  and observing, “Plaintiff may not repackage these breach of contract claims as
  independent actions in tort” and dismissing negligent misrepresentation counts),
  relying on Peebles v. Puig, 223 So. 3d 1065, 1069 (Fla. 3d DCA 2017) (“When, as
  here, a contract has been breached, a tort action lies only for act independent of
  those acts establishing the contract’s breach”); Ginsberg v. Lennar Fla. Holdings,
  Inc., 645 So. 2d 490, 494 (Fla. 3d DCA 1994) (“It is well established that breach
  of contractual terms may not form the basis for a claim in tort. Where damages
  sought in tort are the same as those for breach of contract a plaintiff may not
  circumvent the contractual relationship by bringing an action in tort.”).



                                           7
Case 0:20-cv-60431-WPD Document 11 Entered on FLSD Docket 04/30/2020 Page 8 of 8



                                    CONCLUSION

        Ternitz had a written contract with non-party Learjet. 13 For some reason,

  the complaint tries to plead around it by alleging an oral promise by a company

  it had no business with and a tort claim that is barred by blackletter Florida law.

        WHEREFORE respectfully, this Court should dismiss the contract count

  with leave to amend and dismiss the tort count with prejudice.

              Certificates of Local Rule 7.1 Conference and Service

  I certify that on April 28, I emailed a rough draft of this motion to counsel for
  plaintiff and on April 29, called their office and sent two emails, all in an effort
  to speak or schedule a call to resolve these issues. My efforts were not
  successful, so on April 30, 2020, I served this motion by CM/ECF.

                                               Respectfully submitted,

                                               /s Michael Tein, Esq.
                                               Fla. Bar No. 993522
                                               Tein Malone PLLC
                                               tein@teinmalone.com
                                               (305) 442-0954
                                               Attorneys for Bombardier, Inc.




  13 Aldar Tobacco Group, LLC v. Am. Cigarette Co., Inc., 2019 WL 10682051, at *1
  (S.D. Fla. June 17, 2009) (Jordan, J.) (concluding that considering external
  documents is appropriate on a Rule 12(b)(7) motion, observing, “The Eleventh
  Circuit has never articulated a standard for district courts to follow in analyzing
  Rule 12(b)(7) motions, but its sister circuits allow for review outside the four
  corners of the complaint.”).


                                           8
